                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 PLASTRONICS SOCKET PARTNERS, §
 LTD. ET AL,                  §
                              §
      Plaintiffs,             §                      Case No. 2:18-CV-00014-JRG-RSP
                              §
 v.                           §
                              §
 DONG WEON HWANG ET AL,       §
                              §
      Defendants.             §

                               MEMORANDUM ORDER

        Plaintiffs Plastronics Socket Partners, Ltd. (“Plastronics Socket”) and Plastronics

H-Pin, Ltd. (“Plastronics H-Pin”) (collectively, “Plastronics”) filed an Opposed Motion to

Strike Expert Reports of James Woods, which is now before the Court. (Dkt. No. 205.)

This Motion seeks to strike portions of Woods’ reports and exclude testimony regarding:

(1) non-infringing substitutes and the relevant market under Panduit factor two; (2)

manufacturing and marketing capacity under Panduit factor three; (3) the economic impact

of the 2012 divisive merger between Plastronics Socket and Plastronics H-Pin; and (4)

assumptions used by Woods regarding disputed terms of the contracts in question to

structure his damages calculations. After consideration, the Court DENIES Plaintiffs’

Motion.


   I.      APPLICABLE LAW

        Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

testimony and provides

                                           1/8
                [a] witness who is qualified as an expert by knowledge, skill,
                experience, training, or education may testify in the form of an
                opinion or otherwise if:
                (a) the expert's scientific, technical, or other specialized
                    knowledge will help the trier of fact to understand the
                    evidence or to determine a fact in issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and
                    methods; and
                (d) the expert has reliably applied the principles and methods
                    to the facts of the case.

         “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579, 596 (1993). Questions about the bases and sources of an expert’s opinion generally

relate to the weight that should be given to that opinion rather than the opinion’s

admissibility. Primrose Operating Co. v. Nat'l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir.

2004).

         Rule 703 of the Federal Rules of Evidence provides that

                [a]n expert may base an opinion on facts or data in the case that
                the expert has been made aware of or personally observed. If
                experts in the particular field would reasonably rely on those
                kinds of facts or data in forming an opinion on the subject, they
                need not be admissible for the opinion to be admitted.

         In determining whether a patentee is entitled to lost profits, “[o]ne useful, but non-

exclusive method to establish the patentee’s entitlement to lost profits” is the Panduit test,

which is set forth in Panduit Corp. v. Stahlin Brothers Fibre Works, Inc., 575 F.2d 1152,

1156 (6th Cir. 1978)). Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1241

(Fed. Cir. 2017) (quoting Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284

                                              2/8
(Fed. Cir. 2017)). “The Panduit test requires the patentee to show: (1) ‘demand for the

patented product’; (2) ‘absence of acceptable noninfringing substitutes’; (3)

‘manufacturing and marketing capability to exploit the demand’; and (4) ‘the amount of

profit that . . . would have [been] made.’” Georgetown Rail, 867 F.3d at 1241 (quoting

Panduit, 575 F.2d at 1156).


   II.      ANALYSIS

            a. Woods’ opinions about non-infringing substitutes and the relevant
               market under Panduit factor two

         Woods’ opinions about the presence of non-infringing substitutes and the relevant

market under Panduit factor two should not be excluded. Chase Perry provided a report for

Plaintiffs opining that the H-Pin market is a two-player market. (See Dkt. No. 210-1 at 12–

13 (“[S]ales of Accused Devices and sockets with Accused Devices by Defendants are

sales lost by Plaintiffs.”).) Woods is attempting to rebut Perry’s opinions in Woods’

rebuttal report. (Dkt. No. 205-2 at 9–14.)

         Plaintiffs assert that Woods “fails to base his opinion on reliable facts.” (Dkt. No.

205 at 4.) Plaintiffs assert that Woods did not conduct an independent investigation into

the products offered by other participants in the market or consult with other technical

experts on the issue of non-infringing substitutes. (Id.) Plaintiffs later assert that Woods

relied entirely upon conversations with others and that he did not perform any of his own

research, making his opinions on this issue unhelpful to the jury. (Dkt. No. 231 at 2.)

         Woods’ testimony on these issues is sufficiently reliable. Defendants state that

Woods relied conversations with Defendant Hwang and Defendants’ Expert Paul

                                             3/8
Schubring, who have substantial experience in the relevant market, and Plaintiffs have not

challenged the experience of Hwang or Schubring. (Dkt. No. 220 at 5.) It was reasonable

for Woods to rely on these conversations in forming his opinions under Rule 703 of the

Federal Rules of Evidence. The Court concludes that Woods’ testimony will be helpful to

the jury—Defendants state that Woods relied upon his own research, reviewed of hundreds

of Plastronics’ documents, and sat through a deposition of Plastronics’ 30(b)(6)

representative in the discussion of the relevant market and non-infringing substitutes. (Dkt.

No. 220 at 6.) Further, Woods’ rebuttal report itself contains sufficient support for his

conclusions to permit him to testify. (Dkt. No. 205-2 at 9–14.) Consequently, Woods is

permitted to testify on non-infringing substitutes at trial, and Plaintiffs are free to challenge

Woods opinions through cross-examination.


           b. Woods’ opinions about Plastronics H-Pin’s manufacturing and
              marketing capacity under Panduit factors three

       Woods’ opinions about Plastronics H-Pin’s manufacturing and marketing capacity

under Panduit factor three should not be excluded. Defendants earned substantial profits

on the accused product in 2015, and Plaintiffs’ Expert, Chase Perry, asserts that Plaintiffs’

are entitled to all of this money as lost profits. (Dkt. No. 210-1 at 12–13 (“[S]ales of

Accused Devices and sockets with Accused Devices by Defendants are sales lost by

Plaintiffs.”).) Woods contends that Plastronics H-Pin “did not have sufficient

manufacturing capacity to make all the sales Mr. Perry alleges it would have made.” (Dkt.

No. 205-2 at 15.) To support this contention, Woods highlights a statement in Perry’s report

that “Mr. Pfaff and Mr. Furman confirmed that Plastronics H-Pin has not had any

                                              4/8
constraints on its ability to manufacture and sell two to three times as many additional units

during the damages period.” 1 (Dkt. No. 205-2 at 15 (citing Dkt. No. 210-1 at App. 0014).)

Woods then attempts to show that even if Plaintiffs sold three times as many additional

units during the damages period as Pfaff stated that Plaintiffs could, then this figure would

still be less than the final lost profits value reached by Perry for 2015. (Dkt. No. 205-2 at

15–16.)

        Plaintiffs argue that Woods has no background in engineering or product

manufacturing to render any opinion about manufacturing capabilities on his own and that

he is therefore unqualified to provide opinions regarding Plaintiffs manufacturing capacity.

(Dkt. No. 205 at 5.) Plaintiffs also argue that Woods did not undertake a meaningful

investigation into this matter and did not consult other witnesses with knowledge of

Plaintiffs’ factories, personnel, raw material inventory or other technical knowhow. (Id.)

In their Reply, Plaintiffs argue that by performing rote arithmetic, Woods calculation is not

helpful to the jury. (Dkt. No. 231 at 3.)

        Woods, having a background in economics, is sufficiently qualified to conduct this

analysis. The Court also concludes that this calculation is helpful to the jury—Woods

identifies the appropriate data to be used in the calculations and then calculates resulting

damages using that data and deductive reasoning from Mr. Pfaff’s statements. “There is

not . . . an implicit requirement in Fed. R. Evid. 702 for the proffered expert to make

complicated mathematical calculations.” WWP, Inc. v. Wounded Warriors Family Support,


1
 David Pfaff is Plastronics Socket’s CEO, and Larry Furman is the Managing Director of Plastronics Socket. (Dkt.
No. 205-2 at 2.)

                                                      5/8
Inc., 628 F.3d 1032, 1040 (8th Cir. 2011) (citing In re Prempro Prod. Liab. Litig., 514 F.3d

825, 831 (8th Cir. 2008) (concluding that an admission of an expert opinion was not an

abuse of discretion where the expert performed calculations utilizing “basic math” and

“simple deductive reasoning”)). Plaintiffs are free to challenge Woods analysis during

cross-examination, but Woods is permitted to provide testimony regarding these opinions

at trial as the opinions are sufficiently reliable.


           c. Woods’ opinions regarding the economic impact of the 2012 divisive
              merger between Plastronics Socket and Plastronics H-Pin

        Plaintiffs seek to strike Section VII of Woods’ opening report, contending that it

improperly opines on the purpose of the 2012 divisive merger. (Dkt. No. 205 at 6–7.) This

section of Woods’ opening report provides an economic analysis of the divisive merger

royalty obligations owed to Hwang. (Dkt. No. 205-1 at 10–14.) Hwang states that “Dr.

Woods will not offer any testimony on [Plastronics Socket’s] intent or purpose.” (Dkt. No.

237 at 3 n.4 (citing Dkt. No. 220 at 9 (“Dr. Woods is not attempting to make a conclusion

regarding Plastronics Socket’s purpose in pursuing the divisive merger.”)).)

       Woods is qualified to testify on the economic impact of the divisive merger, and his

report provides sufficient support to make his testimony reliable. Woods should not offer

testimony on Plastronics Socket’s intent or purpose for the divisive merger, but Woods is

permitted to discuss the impact of the divisive merger on royalty obligations owed to

Hwang. The jury is then free to make any inferences that it wishes about the intent or

purpose for the divisive merger from Woods’ testimony. Consequently, the Court will not

strike any portion of his report with respect to this argument.

                                               6/8
          d. Woods’ assumptions regarding disputed terms of the contracts in
             question that are used to structure his damages calculations

       Hwang states that Woods’ report “merely explains the framework he bases his

damages opinion on and then calculates the appropriate damages award under that

framework.” Hwang argues that this explanation is appropriate. (Dkt. No. 220 at 10 (citing

Feld Motor Sports, Inc. v. Traxxas, LP, No. 4:14-CV-463-ALM, 2015 WL 4722144, at *4

(E.D. Tex. Aug. 7, 2015) (“The Court also finds that Edwards' Audit Report does not

contain impermissible legal conclusions. Instead, it states what he believes the damages

would be if Feld's interpretation of the License Agreement prevails at trial.”)).) Plaintiffs

argue that certain sections of Woods’ report improperly attempt to construe disputed

contractual language and that these sections should be excluded. (Dkt. No. 205 at 7–8.)

       Woods is not permitted to testify at trial about how the jury should resolve any

disputed contractual interpretation issues, since these issues are questions of law that

should be resolved by the Court. Kona Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595,

604 (5th Cir. 2000). However, Woods is permitted to testify about assumptions that he has

made in calculating damages, even if those assumptions involve his understanding of

relevant contract provisions. Feld Motor Sports, 2015 WL 4722144, at *4. These

assumptions are necessary here to appropriately tie the damages model to the language of

the contract. With this understanding in mind, the Court DENIES Plaintiffs’ Motion with

respect to this argument because Woods’ report is appropriately limited to providing

assumptions for the damages model.




                                            7/8
I.      CONCLUSION

     The Court therefore DENIES Plaintiffs’ Motion.
     SIGNED this 3rd day of January, 2012.
     SIGNED this 20th day of May, 2019.




                                             ____________________________________
                                             ROY S. PAYNE
                                             UNITED STATES MAGISTRATE JUDGE




                                      8/8
